FILED
                            NOT FOR PUBLICATION                            MAR 03 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


DAVID CARL GUSTAFSON,                            No. 12-35025

               Plaintiff - Appellant,            D.C. No. 2:10-cv-05040-EFS

  v.
                                                 MEMORANDUM*
CITY OF WEST RICHLAND; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                      for the Eastern District of Washington
                     Edward F. Shea, District Judge, Presiding

                            Submitted February 18, 2014**

Before:        ALARCÓN, O’SCANNLAIN, and FERNANDEZ, Circuit Judges.

       David Carl Gustafson appeals pro se from the district court’s summary

judgment in his 42 U.S.C. § 1983 action arising from his arrest for a domestic

violence assault. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo. Morrison v. Hall, 261 F.3d 896, 900 (9th Cir. 2001). We affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court properly granted summary judgment on Gustafson’s

§ 1983 claims against the City of West Richland because Gustafson failed to raise

a genuine dispute of material fact as to whether any alleged federal constitutional

violations resulted from an official custom, policy, or failure to train. See Galen v.

County of Los Angeles, 477 F.3d 652, 667 (9th Cir. 2007) (requirements for

municipal liability under § 1983).

      The district court properly granted summary judgment on Gustafson’s

§ 1983 claims against the individual defendants because Gustafson failed to raise a

triable dispute as to whether the individual defendants violated his Fourth, Fifth, or

Fourteenth Amendment rights. See Cafasso, U.S. ex rel. v. Gen. Dynamics C4

Sys., Inc., 637 F.3d 1047, 1061 (9th Cir. 2011) (“To survive summary judgment, a

plaintiff must set forth non-speculative evidence of specific facts, not sweeping

conclusory allegations.”).

      The district court properly granted summary judgment on Gustafson’s 42

U.S.C. § 14141 claim because the statute only provides for civil actions brought by

the United States Attorney General. See 42 U.S.C. § 14141(b).

      The district court properly granted summary judgment on Gustafson’s claim

under the Americans with Disabilities Act (“ADA”) because Gustafson failed to

raise a triable dispute as to whether he was disabled and whether defendants failed


                                           2                                    12-35025
to accommodate any disability. See McGary v. City of Portland, 386 F.3d 1259,

1264-65 (9th Cir. 2004) (elements of Title II ADA claim).

      The district court properly granted summary judgment on Gustafson’s claim

for false arrest and imprisonment because Gustafson failed to raise a triable dispute

as to whether defendants lacked probable cause to arrest and detain him for a

domestic violence assault. See McBride v. Walla Walla County, 975 P.2d 1029,

1032 (Wash. Ct. App. 1999) (probable cause is a complete defense to claims for

false arrest and imprisonment, and “exists when an officer has reasonable grounds

to believe a suspect has committed or is committing a crime due to the surrounding

circumstances”).

      The district court properly granted summary judgment on Gustafson’s

malicious harassment claim because Gustafson failed to raise a triable dispute as to

whether defendants injured him, damaged his property, or threatened him because

of a protected ground. See Wash. Rev. Code § 9A.36.080(1) (definition of

malicious harassment).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999).

      Defendants’ motion to strike, filed on September 17, 2012, is granted.

      AFFIRMED.


                                          3                                     12-35025